Benham, Judge.
Appellant was convicted of burglary. On appeal he raises the general grounds and challenges the admission into evidence of a similar crime. We affirm.
1. The evidence adduced at trial was that on May 16, 1986, at 5:00 a.m., appellant forced open the kitchen window of the victim’s ground floor apartment, entered the apartment without permission, and stole a pair of men’s pants and a woman’s purse containing $100. One of the victims saw appellant fleeing the apartment and described him to the other victims and the police. Four days later, appellant returned to the scene of the crime and the victims saw him and apprehended him. The evidence was sufficient to enable a rational trier of fact to find appellant guilty beyond a reasonable doubt of burglary. *333Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Miller v. State, 180 Ga. App. 525 (1) (349 SE2d 495) (1986).
Decided September 28, 1987.
Sheila Tyler, for appellant.
Lewis R. Slaton, District Attorney, David Wright, H. Allen Moye, Assistant District Attorneys, for appellee.
2. During the trial, the State sought to admit evidence of a similar burglary appellant committed in 1974. Appellant objected, arguing that the act was too remote in time to be admissible. The trial court properly allowed the evidence to be admitted, relying on Milton v. State, 245 Ga. 20 (262 SE2d 789) (1980); and Barnes v. State, 157 Ga. App. 582 (277 SE2d 916) (1981), which held that the remoteness of time factor is one that goes to the weight and credibility the jury gives to the evidence, and not to its admissibility. Since the earlier crime was almost identical to the one committed 12 years later, we find no error in its admission into evidence.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.